Exhibit 10.29

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is effective as of May 1, 2006 (“Effective Date”),
between BEA Systems, Inc., a Delaware corporation (the “Company”), and Thomas M.
Ashburn (“Employee”).

R E C I T A L S

A. Employee is an employee of the Company.

B. Company desires to obtain the continued services of Employee, on its own
behalf and on behalf of all existing and future Affiliated Companies (defined to
mean any corporation or other business entity or entities that directly or
indirectly controls, is controlled by, or is under common control with the
Company), and Employee desires to secure continued employment from the Company
upon the following terms and conditions set forth in this Agreement.

C. Company and Employee wish to enter into an employment relationship with a
written Employment Agreement intended to supersede all other written and oral
representations regarding Employee’s employment with Company.

A G R E E M E N T

ACCORDINGLY, THE PARTIES AGREE AS FOLLOWS:

1. Position, Period of Employment.

(a) Term. Under this Agreement, the Company shall employ Employee for a period
of one year following the Effective Date, unless Executive’s employment is
terminated sooner in accordance with Section 3 below.

(b) Position. As of the Effective Date of this Agreement, Employee shall be
employed by Company to render services to Company in the position of President,
Worldwide Field Operations (or in such other position(s) as the Company shall
designate). Employee shall devote his full time and attention and his best
efforts to the performance of the duties customarily incident to such position
and/or to such other duties as may be assigned to Employee by the Company.
Employee shall abide by the rules, regulations, and practices of the Company, as
adopted or modified from time to time in the sole discretion of the Company.

(c) Other Activities. Except upon the prior written consent of the Company,
Employee, during his employment with the Company, will not (i) accept any other
employment; (ii) engage, directly or indirectly, in any other business activity
(whether or not pursued for

 

1



--------------------------------------------------------------------------------

pecuniary advantage) that is or may be competitive with, or that might place him
in a competing position to that of the Company or any Affiliated Company, as
determined in the discretion of the Company; or (iii) engage in any work or
business activity of any kind outside those of the Company.

(d) Proprietary Information Agreement; Arbitration Agreement. The Proprietary
Information and Inventions Agreement and Arbitration Agreement dated and
executed by the Employee January 18, 2002 shall continue in effect during the
term of this Agreement and , . Employee’s obligations under both such agreements
shall survive any termination of this Agreement or of Employee’s employment.

2. Compensation, Benefits, Expenses.

(a) Compensation. In consideration of the services to be rendered hereunder,
Employee shall be paid an annualized base salary of Five Hundred Thousand
Dollars ($ 500,000) (“Annual Salary”), payable at the times and pursuant to the
procedures regularly established, and as they may be amended, by the Company.

(b) Bonus. Employee shall be eligible to participate in the Company’s executive
bonus plan at an annualized rate of 75% of Annual Salary (“Bonus”) for an annual
On-Target-Earnings (Annual Salary plus target Bonus) of $875,000. The actual
amount of any Bonus paid to Employee shall be based on a split between the
Company’s Corporate Bonus Plan (as defined in the FY’07 Corporate Bonus Plan)
Document and the Company’s FY’07 Field Plan. Employee’s right to receive any
such bonus shall be subject to the terms of any Company bonus plan for which he
may become a participant and the terms determined by the Company thereof
designating him as a participant or granting him a bonus thereunder.

(c) Equity. Employee shall be granted (a) 150,000 restricted stock units of
Company stock (“RSU”) that vest at the end of the 1 year period , such vesting
contingent on Employee’s continual, active employment and having no leaves of
absence during such 12 months, and (b) 75,000 performance- stock options for
Company stock (“Options”) at fair market value on the date of grant that vest on
April 30, 2007, provided that the Company’s FY’07 Field Plan target of $585.1
million in license bookings is met or exceeded . This target must be met
independent of any additional company acquisitions or changes in the FY07
Operating Plan.

(d) Vacation and Benefits. Employee shall be entitled to vacation in accordance
with the Company’s vacation policies for similarly situated employees, as such
policies may be amended from time to time. As he becomes eligible therefor, the
Company shall provide Employee with the right to participate in and to receive
benefits from all present and future life, accident, disability, medical,
pension, and savings plans and all similar benefits made available generally to
similarly situated employees of the Company, except that Employee shall not be
entitled to any leaves of absence (defined as a hospitalization or absence due
to illness/injury for five or more days) other than as permitted by the
Company’s CEO.

 

2



--------------------------------------------------------------------------------

3. Termination of Employment.

(a) At-Will Employment. Employee’s employment with Company shall be at-will,
which means either Employee or Company may terminate his employment at any time,
with or without notice, and with or without cause. However, the Company will
provide at least 14 days notice to Employee of any termination without Cause, as
defined below. The at-will nature of Employee’s employment may not be changed
except in an express written agreement signed by Employee and the Company’s
Chief Executive Officer or Chief Financial Officer.

(b) Change in Control Agreement. Employee’s Change in Control Agreement with the
Company, as amended, dated November 1, 2003 shall continue in accordance with
its terms and shall not be effected by this Employment Agreement.

(c) Termination with Cause. The Company may immediately terminate Employee’s
employment under this Agreement for “Cause” if: (i) Employee engages in material
misconduct, including but not limited to fraud, dishonesty, misappropriation of
Company’s trade secrets or proprietary information, embezzlement, (ii) Employee
exhibits unfitness or unavailability for service including taking any leave of
absence, deficiencies in performance or attendance , or otherwise fails to
substantially perform his duties under this Agreement, which Employee fails to
cure within ten (10) days following written notice to Employee from the Company
(iii) Employee commits a felony, a crime of moral turpitude, or a criminal act
against the Company or any Affiliated Company thereof or any of the assets of
any of them, (iv) Employee breaches any material provision of this Agreement,
any material policy of the Company, or any other agreement between the Employee
and the Company, (v) Employee refuses to follow a specific, lawful direction or
order of the Company, or (vi) Employee dies or becomes mentally or physically
incapacitated and cannot carry out his duties. A termination for Cause pursuant
to this Section 3(c) shall take effect immediately upon giving of the notice
contemplated hereby, and the Company shall pay Employee such portion of Annual
Salary then due and owing to him through the date of termination, and the
Company’s obligations hereunder shall cease.

(d) Employee Termination Obligations. Employee agrees to comply with his
obligations under the Company’s Employee Proprietary Information and Inventions
Agreement following the termination of his employment for any reason. Employee
further agrees that all Company property, including, without limitation, all
books, manuals, records, reports, notes, contracts, computer files, lists,
blueprints, and other documents, or materials, or copies thereof, proprietary
information, and equipment furnished to or prepared by Employee in the course of
or incident to his employment, including, without limitation, records and any
other materials pertaining to the Company’s proprietary information, shall be
promptly returned to the Company upon termination of his employment. Following
termination, the Employee will not retain any written or other tangible material
containing or pertaining to any of the Company’s proprietary information.

4. Taxes. All amounts to be paid to Employee under this Agreement (including
without limitation Employee’s base salary) shall be paid less all applicable
state and federal tax withholdings and any other withholdings required by any
applicable jurisdiction or authorized by Executive. Notwithstanding any other
provision of this Agreement whatsoever, the Company, in

 

3



--------------------------------------------------------------------------------

its sole discretion, shall have the right to provide for the application and
effects of Section 409A of the Internal Revenue Code (relating to deferred
compensation arrangements) and any related administrative guidance issued by the
Internal Revenue Service. The Company shall have the authority to delay the
payment of any amounts under this Agreement to the extent it deems necessary or
appropriate to comply with Section 409A(a)(2)(B)(i) of the Internal Revenue Code
(relating to payments made to certain “key employees” of publicly-traded
companies); in such event, the payment(s) at issue may not be made before the
date which is six (6) months after the date of Employee’s separation from
service, or, if earlier, the date of death.

5. Employee agrees that for a period of one (1) year following the termination
of his employment at the Company, Employee will not, directly or indirectly:

a. Engage in (whether as an employee, consultant, proprietor, partner, director
or otherwise) or have any ownership interest in, or participate in the financing
operation, management, control of, any person, firm, corporation or business
that engages in any business activity that is competitive with the Company,
provided, however, that nothing contained in this paragraph 5(a) shall be
construed to prohibit Employee from purchasing and owning (directly or
indirectly) up to one percent (1%) of the capital stock or other securities of
any corporation or other entity whose stock or securities are traded on any
national or regional securities exchange or the national over-the-counter market
and such ownership shall not constitute a violation of this paragraph 5(a),

b. Divert or attempt to divert from the Company any business of any kind in
which it is engaged, including, without limitation, the solicitation of or
interference with any of its suppliers or customers,

c. Solicit, hire, employ, or recruit any person or entity who is employed by or
has a contractual relationship with the Company, or encourage any person or
entity who is employed by or has a contractual relationship with the Company to
terminate their employment or contractual relationship with the Company.

d. Employee further agrees to refrain from making disparaging or defamatory
comments regarding the Company, its directors and officers and its products.

6. Assignment; Successors and Assigns. Employee agrees that he will not assign,
sell, transfer, delegate or otherwise dispose of, whether voluntarily or
involuntarily, or by operation of law, any rights or obligations under this
Agreement, nor shall Employee’s rights be subject to encumbrance or the claims
of creditors. Any purported assignment, transfer, or delegation shall be null
and void. Nothing in this Agreement shall prevent the consolidation of the
Company with, or its merger into, any other corporation, or the sale by the
Company of all or substantially all of its properties or assets, or the
assignment by the Company of this Agreement and the performance of its
obligations hereunder to any successor in interest or any Affiliated Company.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those enumerated above. Without limitation of

 

4



--------------------------------------------------------------------------------

the foregoing, any such successor in interest (including an entity which
acquires substantially all the assets and the business of the Company) in such
acquisition transaction or any Affiliated Company shall be bound by all of the
terms and conditions of this Agreement.

7. Notices. All notices or other communications required or permitted hereunder
shall be made in writing and shall be deemed to have been duly given if
delivered by hand or mailed, postage prepaid, by certified or registered mail,
return receipt requested, and addressed to the Company at:

 

   BEA Systems, Inc.    2315 North First Street    San Jose, CA 95151    Attn:
Jeanne Wu, EVP, Human Resources or to the Employee at:    Thomas M. Ashburn   
____________________    ____________________

Notice of change of address shall be effective only when done in accordance with
this Section.

8. Entire Agreement. The terms of this Agreement and the attached Exhibits are
intended by the parties to be the final expression of their agreement with
respect to the employment of Employee by the Company and may not be contradicted
by evidence of any prior or contemporaneous agreement. The parties further
intend that this Agreement shall constitute the complete and exclusive statement
of its terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding involving this Agreement.

9. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Employee and by a
duly authorized representative of the Company other than Employee. By an
instrument in writing similarly executed, either party may waive compliance by
the other party with any provision of this Agreement that such other party was
or is obligated to comply with or perform, provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, or power hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy, or
power provided herein or by law or in equity.

10. Severability; Enforcement. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable, or void, the
remainder of this Agreement and such provisions as applied to other persons,
places, and circumstances shall remain in full force and effect.

11. Governing Law. The validity, interpretation, enforceability, and performance
of this Agreement shall be governed by and construed in accordance with the law
of the State of California

 

5



--------------------------------------------------------------------------------

12. Employee Acknowledgment. Employee acknowledges (i) that he has consulted
with or has had the opportunity to consult with independent counsel of his own
choice concerning this Agreement and has been advised to do so by the Company,
and (ii) that he has read and understands the Agreement, is fully aware of its
legal effect, and has entered into it freely based on his own judgment.

13. Effectiveness of Agreement. This Agreement (and all exhibits hereto) shall
only become effective upon the Effective Date.

The parties have duly executed this Agreement as of the date first written
above.

 

COMPANY:     EMPLOYEE: BEA SYSTEMS, INC.     By:  

 

   

 

Title:  

 

   

 

6